Exhibit Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Three Months Ended March 31, 2009 Loss from continuing operations before income taxes $ (376 ) Adjustments: Interest expense 25 Interest component of rental expense(1) 10 Amortization of capitalized interest - Loss from continuing operations as adjusted $ (341 ) Fixed charges: Interest expense $ 25 Interest component of rental expense(1) 10 Capitalized interest - Total fixed charges $ 35 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the three months ended March 31, 2009 were inadequate to cover fixed charges.The coverage deficiency was $376 million.
